DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                             
This office action is in response to the RCE filed on 10/21/2022.  Claims 1-8, 13-14 remain pending with claims 1 and 13 have been amended.                                         

Response to Arguments
Applicant's argument filed 10/21/2022 have been fully considered but they are not persuasive.                       
In the remarks, Applicant made one main argument.                      
Applicants respectfully submit that the driving circuit substrate 300 of Lee is a flexible printed circuit board (FPCB) and is bonded to the flexible circuit board 100 for providing driving signals.  Such a FPCB cannot be interpreted as equivalent to the reinforcement sheet in the present solution.                    
This argument is not persuasive.  While the driving circuit substrate 300 does provide signal, it also is bonded to the flexible circuit board 100.  Obviously, two boards bonded together is stronger than one board.  The flexible substrate 300 bonded together with the flexible board 100 to reinforce the flexible board 100 (see Lee, sections [0071], [0074]).  Furthermore, Okaue also teaches that layering a metal layer to the front and back of a base film for reinforcement purpose (see section [0086]).                                                     

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0242457), hereafter as Lee, in view of Okaue et al (US 20200335429), hereafter as Okaue, and further in view of Tajima et al (US 2020/0045813), hereafter as Tajima.                          
RE claim 1, Lee discloses the invention substantially as claimed.                       
Lee discloses that a chip on flex (see figure 1 and section [0049]; i.e., the flexible circuit board 100 mounted with IC chip 150, hence chip on flex, COF 100) comprising a flexible base provided with a first opening (see sections [0050], [0091]; i.e., the flexible circuit board 100 including a base film 190, provided with first opening 110), the flexible base comprising a bonding area provided with a plurality of metal bonding pads (see figure 3 and sections [0091], [0092], [0097], [0098]; i.e., the base film 190 comprising a bonding area provided with metal bonding pads 130a/130b, 170a/170b), on the flexible base, a spacing area with a preset range being provided between the first opening and the bonding area (see figure 3 and sections [0094], [0096], [0097]; i.e., the spacing with a preset range provided between first opening 110 and the bonding area of bonding wires 140b, for example), wherein, the flexible base is provided with a reinforcement sheet thereon, the reinforcement sheet is located on a portion of the flexible base other than the first opening, the spacing area and the bonding area (see figures 2/7 and sections [0071], [0074], [0094], [0099]; i.e., the driving circuit substrate 300 is the reinforcement sheet bonded to the flexible circuit board 100).                      
However, Lee does not specifically disclose that wherein the reinforcement sheet is made of metal material.                          
Okaue teaches that a flexible circuit board 1 with chip 14 mounted onto it, wherein the are holes 13 on its base film 2 (see figures 1/5 and sections [0034], [0078], [0079], [0080], [0083]); specifically that, a metal layer formed on the front and back surfaces of the base film 2 (see section [0086]).  The motivation of Okaue is to enable a printed circuit board with a main circuit be connected by means of a chip on flex (COF) with a mounted IC chip for driving a display panel (see section [0004]).             
Lee and Okaue are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee by including the teachings from Okaue in order to enable a printed circuit board with a main circuit be connected by means of a chip on flex (COF) with a mounted IC chip for driving a display panel.                                 
Furthermore, Lee in view of Okaue do not specifically disclose that the reinforcement sheet is made of steel.                                
Tajima teaches that the metal base 135a is a made of stainless steel and being used as a reinforcement member/sheet for a flexible printed wiring board.  The motivation of Tajima is to reduce the thickness of a reinforcement member while maintaining the strength of the reinforcement member in a high condition, as well as consideration of corrosion resistance, etc. (see section [0023]).                  
Lee, Okaue and Tajima are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee in view of Okaue by including the teaching from Tajima in order to reduce the thickness of a reinforcement member while maintaining the strength of the reinforcement member in a high condition, as well as consideration of corrosion resistance, etc.                        
RE claim 2, Lee in view of Okaue disclose that wherein the reinforcement sheet is provided at least along one edge of the first opening (see figure 2 and sections [0062], [0071], [0094], [0091]; i.e., the substrate 300 is the reinforcement sheet provided along one edge of the first opening 110).                     
RE claim 3, Lee in view of Okaue disclose that wherein the reinforcement sheet is provided with a second opening, and an orthographic projection of the first opening on a plane where the reinforcement sheet is located is inside the second opening or coincides with edges of the first opening (see figure 7 and its associated depictions; i.e., the first opening 110 is seen inside the second opening 810).            
RE claim 4, Lee in view of Okaue disclose the invention substantially as claimed.                     
Lee discloses that wherein the plurality of metal bonding pads in the bonding area are arranged alone a first direction, the first opening is provided on a side away from the bonding area along a second direction, the second direction is vertical to the first direction (see figure 3; i.e., the metal pads 130/170 arranged in first direction, the opening 110 provided on a side away from the bonding area of 130//140b in a second direction vertical to the first direction).                     
However, Lee in view of Okaue do not specifically disclose that between the first opening and the bonding area, a size range of the preset range in the first direction is equal to a size range of the flexible base in the first direction, and a size range of the preset range in the second direction is a preset width range from the bonding area.                         
The use of mathematical formulas or ranges are akin to optimizing the values of a result effective variable (i.e., a size range of the preset range in the first direction is equal to a size range of the flexible base in the first direction, and a size range of the preset range in the second direction is a preset width range from the bonding area).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                       
RE claim 5, Lee in view of Okaue disclose the invention substantially as claimed.                      
However, Lee in view of Okaue do not specifically disclose that wherein in the second direction, a distance between the first opening and the bonding area is larger than a width value of the preset width range.                     
The use of mathematical formulas or ranges are akin to optimizing the values of a result effective variable (i.e., a distance between the first opening and the bonding area is larger than a width value of the preset width range).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                        
RE claim 6, Lee in view of Okaue disclose that wherein the metal bonding pads and the reinforcement sheet are located on a same surface of the flexible base (see sections [0071], [0072], [0091]; i.e., pads 130/170 and substrate 300 are all bonded to the surface of the base film 190).                         
RE claim 7, Lee in view of Okaue disclose that wherein the chip on flex further comprises a control chip which is located on a portion of the flexible base on other than the first opening, the spacing area, the bonding area and the reinforcement sheet (see section [0092]; i.e., the IC chip 150 formed on the base film 190).                              
RE claim 8, Lee in view of Okaue disclose that wherein the reinforcement sheet is adhered and fixed to the flexible base (see sections [0071], [0091]; i.e., the substrate 300 bonded to the base film 190 of the flexible circuit board 100).                           

Allowable Subject Matter
Claims 13-14 are allowed.                         

Conclusion
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
November 21, 2022